Citation Nr: 0928961	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound scars of the left flank and right abdomen, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an evaluation in excess of 30 percent for 
service-connected gunshot wound scars of the left flank and 
right abdomen.

In the substantive appeal received in September 2003, the 
veteran affirmatively stated that the only issue for 
appellate consideration is an increased rating for gunshot 
wound scars of the left flank and right abdomen.  Therefore, 
the issue of service connection for heart disease as 
secondary to service-connected disability that had previously 
been developed for appellate review was withdrawn from 
consideration.

This case was remanded by a decision of the Board dated in 
April 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of gunshot wound scars of the left flank and 
right abdomen are manifested by chronic abdominal pain and 
tenderness without evidence of severe symptoms, including 
definite partial obstruction or frequent and prolonged 
episodes of severe colic distension, nausea or vomiting.

3.  Residual abdominal scars are not deep and manifested by 
an area or areas exceeding 144 square inches or 929 square 
centimeters.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of gunshot wound scars of the left flank and right 
abdomen are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.114, Diagnostic Code 7301, 
4.118 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected residuals of 
penetrating gunshot wound scars of the left flank and right 
abdomen are more severely disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
rating.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. See Vazquez-Flores v. Peake, 33 Vet.App. 27 
(2008).

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in December 2003, February 
2004, and May 2007 that fully addressed the required notice 
elements.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the matter in supplemental statements of the case in 2004, 
2005, and most recently in April 2009 after adequate notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an increased rating 
gunshot wound scars of the left flank and right abdomen.  
Extensive VA clinical records have been associated with the 
claims folder.  Private clinical records have also been 
received.  The Veteran was afforded pertinent VA examinations 
in September 2002, and July 2004.  The case was remanded for 
further development in April 2007 that was followed by 
another VA compensation examination in March 2009.  Neither 
he nor his representative contends that there is outstanding 
evidence that has not been considered in this regard.  The 
Board thus finds that further assistance would not aid the 
Veteran in substantiating the claim, and that VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim of 
entitlement to an increased rating for residuals of 
penetrating gunshot wound scars of the left flank and right 
abdomen is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2008).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2008).

The service-connected residuals of penetrating gunshot wound 
scars of the left flank and right abdomen is analogously 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7301 for 
peritoneal adhesions.  Under this provision, a 10 percent 
rating is warranted for moderate symptoms, including pulling 
pain on attempting to work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent rating is warranted for moderately 
severe symptoms, including partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating is warranted 
for severe symptoms, including definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage. 38 C.F.R. § 4.114, Diagnostic Code 
7301 (2008).

Alternatively, the provisions of 38 C.F.R. § 4.118 for scars 
are potentially applicable.  Under VA rating criteria in 
effect prior to August 30, 2002, a 10 percent disability 
evaluation was warranted for superficial scars, which were 
tender and painful on objective demonstration, or poorly 
nourished and subject to repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803-7804 (2002).  The 10 percent 
evaluation was the maximum schedular rating contemplated 
under Diagnostic Codes 7803-7804 (2002).

Scars could be evaluated on the basis of any associated 
limitation of function of the body part, which they affected. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under VA revised criteria for scars in effect from August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 square centimeters) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 square centimeters) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 square centimeters.) are rated 40 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2008).  Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage. Id

38 C.F.R. § 4.118, Diagnostic Code 7802 provides ratings for 
scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion.  Superficial 
scars that do not cause limited motion, in an area or areas 
of 144 square inches (929 square centimeters) or greater, are 
rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage. Id.

38 C.F.R. § 4.118 Diagnostic Code 7803 provides a 10 percent 
rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7804 provides a 10 percent rating 
for superficial scars that are painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. Id.

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002. See id.

Factual Background 

The Veteran's service treatment records reflect that he 
sustained a penetrating gunshot wound to the suprapubic area 
in combat at Iwo Jima in March 1945 for which an operation 
was performed.  There is no indication in the service 
clinical records that there was any nerve or artery 
involvement.  The post operative course was shown to be 
significant for nausea, vomiting, constipation and intestinal 
obstruction for which he was hospitalized.  On service 
discharge examination report in May 1948, a notation of left 
rectus scar, healed, firm was recorded.

On post service VA examination for compensation purposes in 
October 1948, the Veteran complained of tenderness over the 
entire abdomen with some spasm.  He stated that he was 
constipated and had occasional attacks of pain with 
distension.  The scars were noted to well healed, depressed 
but not adherent, and asymptomatic.

By rating action dated in October 1948, service connection 
was granted for penetrating gunshot wound scars of the left 
flank and right abdomen, evaluated as 30 percent disabling.

The Veteran was admitted to a VA facility in November 1949 
for complaints of a persistent sharp stabbing pain across the 
abdomen.  Physical examination was essentially negative 
except for point tenderness in the periumbilical and left 
hypochondrium regions.  It was noted that his admission was 
essentially uneventful and that pain persisted until 
discharge from hospitalization.  The appellant was advised 
that in all probability, pain was due to adhesions about the 
bowel and that surgery in such cases was ill advised, 
especially since his pain was not severe and did not recur 
frequently.  He was told that he should return for treatment 
if the pain became incompatible with normal living or if he 
developed persistent vomiting or constipation.  Phenobarbital 
and belladonna were prescribed.

The Veteran filed a claim for an increased rating for 
service-connected disability in July 2002.  He was afforded a 
VA compensation and pension examination in September 2002 and 
stated that he had had left lower abdominal pain since 
service.  He described it as an occasional sharp throbbing 
spasmic sensation that he felt just beneath the surface of 
the skin.  The Veteran reported that he had flare-ups of pain 
every day that lasted for approximately three hours at a time 
up to three times a day, and said that at worst pain was 6/10 
on a 10 scale.  He said that when pain was at its worst, he 
sensed some radiation of discomfort to the chest as well as 
some heart palpitations.  He related that there had been an 
increase in the frequency and severity of pain within the 
past five years and that he had had extensive diagnostic 
work-up in this regard by his private gastroenterologist and 
a surgeon.  The appellant stated that he had been told by his 
private doctors that the increase in abdominal pain was due 
to adhesions and scars within the abdominal cavity, and that 
treatment was not suggested at that time because of the 
possibility of creating more adhesions.  He related that 
nothing, including different movements, caused increased 
pain, but that extending and stretching the lumbar and 
abdominal areas decreased pain to some extent after 30 to 40 
minutes.  He denied any change in abdominal discomfort with 
or without eating.  The Veteran denied diarrhea but said that 
he had alternating episodes of constipation when he could not 
have a bowel movement for about a day and a half.  He related 
that he was very active and exercised by walking about two 
miles every morning.  He said that he performed 15 to 20 leg 
lifts every day as well as 25 push ups.  

On physical examination of the abdomen, bowel sounds were 
heard in all four quadrants.  There was a two centimeter by 
1.5 centimeter round scar that appeared to be affixed to the 
subcutaneous tissue that was nontender to palpation.  The 
Veteran identified this as the gunshot entry wound.  The exit 
wound was to the right lower quadrant and measured 
approximately three centimeters by 1.5 centimeters.  This 
scar was reported to also be affixed to the subcutaneous 
tissue and was not tender to palpation.  There was a sagittal 
line between the two scars that measured 15 centimeters by 
0.5 centimeter which was not affixed to the subcutaneous 
tissue and was not tender to palpation.  There was no 
hepatosplenomegaly or masses.  It was reported that the 
Veteran did have some tenderness beginning at the mid left 
abdominal area down to the left lower quadrant and to the mid 
lower abdominal area as well.  There was no tenderness of the 
right upper or lower abdominal quadrant.  The examiner noted 
that X-rays of the abdominal quadrant would be performed.  
Following examination, a pertinent diagnosis of chronic left 
lower abdominal pain due to adhesions was rendered.  The 
examiner commented that the frequency and severity of the 
pain had increased since the last compensation and pension 
examination and appeared to be directly related to abdominal 
adhesions that could not be currently surgically managed.

Subsequently received was a private clinical report dated in 
March 2001 from J. R. Boyle, M.D., who provided a clinical 
history of the consultation from 1989 through 2000 for 
abdominal symptoms.  It was reported that the Veteran gave a 
history of left-sided intermittent abdominal discomfort 
related to adhesions that had become more noticeable or 
frequent.  A clinical report dated in November 2002 from R. 
Jit, M.D., indicated that lower abdominal pain had become 
more severe and more frequent within the past weeks with some 
bloating and a change in bowel habits.  On physical 
examination, the abdomen was soft with mild tenderness in the 
lower quadrants.  There was no rebound or guarding.  Bowel 
sounds were normal.  No hepatosplenomegaly, mass or ascites 
was present.  Impressions of chronic abdominal pain and 
change in bowel habits with constipation and colon malignancy 
should be ruled out, were rendered for which diagnostic 
workup was scheduled.  A colonoscopy in November 2002 
revealed findings that included diverticulosis of the sigmoid 
and descending colon.  

The Veteran underwent comprehensive VA gastroenterology 
consultation in April 2004 the report of which referred to 
complaints of constant abdominal pain for which he was 
seeking a cure.  Following examination and diagnostic work-
up, including pelvic CAT scan and X-rays, an impression was 
rendered of abdominal pain - vascular in nature - either 
related to adhesion or an associated neuritis in the same 
area.  The examiner commented that "[m]y only concern is if 
there may be a small aneurysm of the artery in this area - 
though [this is] less likely.  The reason I raise it is the 
hx of possible vascular enteric fistula in service and the 
recent increase in sensation."  Vascular surgery 
consultation was recommended.  

The appellant was afforded a VA compensation and pension 
examination in July 2004.  Complaints primarily consisted of 
those noted on prior VA examination in 2002.  It was noted 
that following vascular surgery consultation, the opinion was 
that his symptoms suggested neuropathy versus small 
incisional hernia causing prodrome.  A CAT scan with triple 
contrast was ordered.  It was reported that the Veteran had 
upper abdominal symptoms that were different from those in 
the lower region and that he was known to have 
gastroesophageal reflux disease for which he had been 
prescribed medication.

In addition to the scar dimensions provided on VA examination 
in 2002, it was observed that the abdominal entrance wound 
below and to the right of the umbilicus was somewhat 
depressed (penetrating) with loss of minimal subcutaneous 
fat.  There was no loss of subcutaneous of the exit wound 
scar.  None of the scars showed any evidence of inflammation, 
tenderness of keloid formation.  It was reported that they 
were not adherent to the underlying soft tissue.  Palpation 
of the abdomen in all quadrants revealed no definite palpable 
masses, but there was mild tenderness in the left lower and 
mid quadrants extending to the left flank.  There was no 
rebound rigidity or abdominal guarding.  The examiner stated 
that there was no evidence of any muscle injury, and that the 
Veteran denied muscle problems.  Following examination, X-
rays and routine laboratory tests, diagnoses were rendered of 
gastroesophageal reflux disease per history with upper 
gastrointestinal series showing grade III gastroesophageal 
reflux, and gunshot wound to the lower abdomen with residual 
pain and scars of the abdomen.  The examiner commented that 
no definitive etiology for abdominal pain could be determined 
at that time.  

VA outpatient clinical records dating from 2002 reflect that 
the appellant sought continuing treatment for abdominal pain.  
A February 2005 clinic note indicated that incisional hernia 
with incarcerated omentum might be implicated in increasing 
pain symptomatology.  The possibility of an incisional hernia 
recurred in VA outpatient clinical records during that time 
frame.

Extensive private clinical records dating through early 2008 
were received showing that among his multiple complaints and 
disorders, the Veteran continued to voice complaints of 
abdominal pain. 

VA outpatient clinical records dating from January 2005 to 
March 2008 were received indicating continuing complaints of 
abdominal pain.  The appellant received a comprehensive 
physical examination in the prime care clinic in February 
2008 whereupon it was noted that he had seen pain specialists 
and had had numerous interventions in this regard since 1945.  
He said that nothing helped the pain, including stronger pain 
medications.  The Veteran related that following consultation 
at Kentucky Nichols General Hospital he was told he had 
adhesions for which he was given Phenobarbital and codeine.  
He related that he did not want to take these medications 
because of the side effects.  It was reported that a CAT scan 
of the abdomen in 2000 had disclosed old granulomatous 
disease, bilateral parapelvic kidneys, extensive sigmoid 
diverticulosis, severe prostatic hypertrophy and bladder 
diverticula.  The examiner stated that the appellant came to 
the VA in May 2002 and had been seeing several specialists 
but that no etiology for his pain could be determined.  It 
noted that he continued to have chronic pain of the abdomen 
that was sharp in nature, and intermittent.  He denied 
diarrhea, nausea and vomiting and had no trouble with 
urinating.  

On physical examination, the abdomen was reported to be soft 
and normal.  There was no guarding, tenderness, distension or 
organomegaly.  Bowel sounds were normal.  It was reported 
that a scar was present from prior old surgery.  Following 
examination, a pertinent impression was rendered of chronic 
abdominal pain after gunshot wound in 1945.  The examiner 
commented that after having seen several specialists, pain 
could not be resolved.  

The appellant was afforded a VA compensation and pension 
examination in March 2009.  Photographs were obtained and are 
of record.  Clinical history previously provided was 
summarized.  The Veteran related that abdominal pain 
persisted and described it as a crampy feeling in the lower 
abdomen above the suprapubic area.  He indicated that pain 
started from the right lower quadrant and travelled towards 
the left lower quadrant, and was not associated with any 
nausea, vomiting, constipation, bleeding or diarrhea, and did 
not result in a change in bowel movements.  He said that he 
had tried pain medication in the past but had given it up 
because of the side effects.  It was reported that he did not 
have any complaints about the scar itself.  He said that he 
was currently on no medication for pain.  

On physical examination, scars were essentially as previously 
described.  It was reported that they were very faint, 
stable, with normal-appearing skin, and without adherence to 
the underlying tissue.  There was a slight depression of the 
surface contour of the right scar.  The others were normal.  
The examiner described the scars as slightly hypopigmented 
and superficial, without inflammation, edema, or keloid 
formation.  There was no induration or inflexibility of the 
skin in the area of the scar.  The examiner also stated that 
there was no disfiguration or limitation of motion or 
function due to the scars.  

In summary, the examiner noted that the Veteran attributed 
abdominal pain to his scars, but that review of the medical 
records showed that he had gastrointestinal studies in 2004 
and in 2008 which showed no evidence of incisional hernia.  
It was reported that there was no evidence of incarcerated 
omentum.  The examiner stated that the prior studies had 
shown that the appellant had significant diverticulosis which 
was well known to produce abdominal pain.  It was found that 
as far as the scars were concerned, they were stable and did 
not appear to be causing any disability.  

Legal Analysis

The evidence clearly reflects that the Veteran has a 
longstanding history of abdominal pain.  VA records during 
and after service chronicle complaints of sharp intermittent 
pain accompanied by abdominal tenderness at times which has 
persisted.  During VA hospitalization in 1948, he was 
determined to have adhesions secondary to surgery for an 
inservice gunshot wound.  Review of the clinical data over 
the years indicates that while various assessments have 
suggested for complaints of continuing abdominal pain, and in 
some cases etiology unknown, the impression of adhesions has 
been most consistently offered.

The Board has performed a thorough review of the entire 
clinical record.  It is found that although the appellant 
asserts that the symptoms associated with service-connected 
residuals of abdominal surgery are more severe, the Board 
concludes that the evidence does not display symptomatology 
of sufficient severity to warrant a rating in excess of 30 
percent under Diagnostic Code 7301.  The record clearly shows 
that pain appears to be the only consistently symptomatic 
finding associated with the gunshot wound surgery residuals.  
The Board certainly does not diminish the degree of pain the 
appellant experiences as it appears to be significant.  
However, in order to be entitled to a higher rating for the 
service-connected condition analogously rated as adhesions, 
the evidence must demonstrate objective findings or 
symptomatology that include definite partial obstruction 
shown by x-ray with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting.  These findings have 
not been demonstrated since service.  On clinical 
examination, the Veteran has consistently denied any 
associated symptoms such as nausea, vomiting, constipation, 
bleeding, diarrhea, or a change in bowel movements.  
Moreover, as indicated on VA examination in March 2009, he 
has other nonservice-connected gastroesophageal and abdominal 
conditions, to include diverticulosis, which may also be part 
of his symptom complex.  The Board thus finds that the 
appellant's symptomatology that consists solely of pain and 
residual healed scarring more nearly comport with the 
criteria for a 30 percent rating, and does not more nearly 
approximate the criteria for a 50 percent rating for 
adhesions under 38 C.F.R. § 4.71a, Diagnostic Code 7301.  
Therefore, the Board concludes the appellant's symptoms are 
encompassed by and compensated for by the 30 percent rating 
currently in effect.  Therefore, a rating in excess of 30 
percent for gunshot wound scars of the left flank and right 
abdomen is denied.

It does appear, however, that Veteran has internal abdominal 
residuals characterized as adhesions as well as skin surface 
scars as residuals of the inservice gunshot wound and 
subsequent surgery.  The Board must therefor consider whether 
there is disability for which a separate rating may be 
assigned under the appropriate diagnostic code.  Impairment 
arising from a single disability may be awarded a separate, 
compensable evaluation where that impairment is not already 
contemplated by the assigned diagnostic code, and except as 
otherwise directed in the rating schedule. See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  It does not appear that scars 
are part and parcel of Diagnostic Code 7301.

The record reflects that throughout the course of the appeal, 
the Veteran's scars have been shown to be well healed without 
evidence of pain, tenderness, inflammation or ulceration.  
The scars are found to be superficial and do not adhere to 
the body area affected.  The scars do not exceed an area or 
areas exceeding 144 square inches or 929 square centimeters 
for which a 40 percent disability rating may be assigned..  
The veteran's pain in the abdominal area has been attributed 
to adhesions and not his scars.  The scars have been 
described as asymptomatic.  Under the circumstances, the 
Board finds that a separate compensable rating is not 
warranted for the Veteran's abdominal scarring.  

Similarly, in light of findings on multiple examinations, it 
is shown that there is no underlying damage to the abdominal 
musculature.  The Veteran's scars are also not shown to limit 
the body area affected.  The Board thus finds that a separate 
rating is not warranted for muscle damage or for limitation 
of function of the body part affected.  

Moreover, the disability picture presented by the appellant's 
service-connected abdominal scar residuals or adhesions is 
not shown to be exceptional or unusual in any way, and thus 
does not provide a basis for allowance of an extraschedular 
evaluation.  While is demonstrated that the appellant has 
sought much consultation over the years to ascertain the 
cause of abdominal pain, it is not shown that such symptoms 
markedly interfere with employment or has resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) pertaining 
to extraschedular consideration. See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board thus concludes that the findings needed for the 
next higher evaluation for service-connected gunshot wound 
scars of the left flank and right abdomen (50 percent) are 
not demonstrated by the evidence of record.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and an 
increased rating is denied. 38 U.S.C.A. § 5107. See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating for residuals of gunshot wound scars of 
the left flank and right abdomen is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


